                          Case 1:20-cv-03478-CRC Document 18 Filed 12/07/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                              UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                       District
                                                                 __________     of Columbia
                                                                             District of __________


   DIAMOND A RANCH, WESTERN DIVISION, L.L.C., et al.                                      )
                                    Plaintiff                                             )
                                        v.                                                )      Case No.   20-cv-03478-CRC
CHAD WOLF, in his official capacity as Acting Secretary of Homeland Security, et al.      )
                                   Defendant                                              )

                                                                   APPEARANCE OF COUNSEL

To:        The clerk of court and all parties of record

           I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

           Diamond A Ranch, Western Division, L.L.C., and Guadalupe Ranch Corporation                                                                   .


Date:             12/07/2020                                                                                        /s/ David Hirsch
                                                                                                                   Attorney’s signature


                                                                                                     David Hirsch (NY Bar No. 530898) Pro Hac Granted
                                                                                                               Printed name and bar number
                                                                                                               Steptoe & Johnson LLP
                                                                                                                  1114 6th Avenue
                                                                                                                New York, NY 10036

                                                                                                                         Address

                                                                                                                dhirsch@steptoe.com
                                                                                                                     E-mail address

                                                                                                                    (212) 506-3900
                                                                                                                    Telephone number

                                                                                                                    (212) 506-3950
                                                                                                                       FAX number
